Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott A. Elchert (reg. no. 55,149) on 05/19/2022.

Claim 3 has been amended as follow: 

Claim 3
3. (currently amended) The switch identification method according to claim 1, further comprising: determining whether there is a change in a network interface of the first physical switch, and when the change is detected, generating the first session correspondence information and the second session correspondence information.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 9 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“sending a first packet to a first virtual switch emulating a first physical switch, and identifying a second virtual switch that is an allocation destination to which the first virtual switch allocates the first packet;” and “identifying the second physical switch that is the allocation destination to which the first physical switch allocates a second packet emulated by the first packet, acquiring sessions and allocation destinations of a plurality of second packets flowing in the first physical switch, and generating a first session correspondence information that associates the sessions of the respective second packets with the second physical switch that is the allocation destination, sending a plurality of first packets to the first virtual switch, and generating a second session correspondence information that associates sessions of the respective first packets with the second virtual switch that is the allocation destination, and generating the switch correspondence information by associating the second physical switch with the second virtual switch corresponding to the same session in the first session correspondence information and the second session correspondence information, 2PATENTFujitsu Ref. No.: 20-00137 App. Ser. No.: 17/180,985 wherein the first virtual switch allocates the first packet to the second virtual switch, in accordance with a hash table associating a hash value determined by the session of the first packet with the allocation destination of the first virtual switch, and the sending the first packet includes generating a plurality of the first packets, where a value obtained by dividing the hash value by the number of the allocation destinations of the first virtual switch is different for each of the first packet.”



Wenig EP 2 940 952 A 1 (BROCADE COMM SYSTEMS INC [US]) 4 November 2015 (2015-11-04), cited in the EPO report as D1 prior art, teaches in para. [0053 & 0044 & 0045] Virtual edge switch 132 applies a hash function to calculate a hash value, and uses the hash value to lookup the corresponding flow entry in the flow table. However, the prior art fails to teach the claim limitation cited above.
Lee et al. US 20180048551 A1 teaches Specific flow. However, the prior art fails to teach the claim limitation cited above.
Padhye et al. US20180337830 teaches An emulated network is created using the emulated devices. However, the prior art fails to teach the claim limitation cited above.
Naqvi US 9432254 B1 teaches Configuration of the virtual switches mimics that of configuring physical switches. However, the prior art fails to teach the claim limitation cited above.
Dong US 20200267082 A1in para. [0003] teaches a vSwitch (Virtual Switch) is a virtual device running on a compute node or host in a public cloud, it is a software program that emulates a physical switch as a layer-2 or layer-3 network device. However, the prior art fails to teach the claim limitation cited above.
Ramasubramanian et al.US 20080304421 A1in para. [0044] physical node to emulate an interaction between a virtual ancestor and one of its virtual child nodes that is not an ancestor of the physical node, a message is sent to a contact of the virtual child node. However, the prior art fails to teach the claim limitation cited above.
Nanda et al. US 10264020 B1 teaches the virtual switching device may be configured to emulate a particular type of physical switching device. However, the prior art fails to teach the claim limitation cited above.
Cardona et al. US 20190349294 A1 in para. [0065] teaches the host virtual network adapter (330) mimics the host physical network adapter (360) and forwards packets to and from the host physical network adapter (360) or one of the VM network adapters (331 . . . 33n) through the virtual switch (350). However, the prior art fails to teach the claim limitation cited above.
Jiang US 20190028409 A1 in para. [0002] In cloud computing service, a virtual switch (Vswitch) is a software layer that mimics a physical network switch that routes packets among nodes. However, the prior art fails to teach the claim limitation cited above.
Fernando et al. US 20140313928 A1 in para. [0012] teaches Overlay mechanisms, which provide the ability to create virtual network topologies that mimic physical networks and the ability to constrain the flow of routing of traffic over these virtual network topologies. However, the prior art fails to teach the claim limitation cited above.
Kothari et al. US 20150071110 A1 in para. [0002 & 0029] teaches virtual switches that emulate physical Ethernet switches have been implemented within host computing devices to enable the communication of data packets between VMs. However, the prior art fails to teach the claim limitation cited above.
Otake US 10044830 B2 teaches a physical node setting unit which sets the packet handling operation in each of the physical nodes to emulate virtual nodes. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1, 3 and 5-9 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to 112(b) Rejection have been fully considered and are persuasive.  The 112(b) Rejection of claim 2 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468